ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 04 February 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The amendment of claim 6  does not sufficiently correspond to an allowable claim set forth in PCT/US2019/016454.  Applicants presented an amendment to claim 6 adding the substance of claim 7 and adding only part of the substance of claim 10.  Original claim 10/9/8/7/6 indicated  allowable if written in independent form by the examiner was also comprised of the limits of claims 9 and 8.   The limits of claim 9 and 8 required that the claimed composition of claim 10 also be comprised of no more than 0.1 wt% siloxane units having epoxy groups and that the composition have present as the silane  crosslinker a compound having at least three silicon-hydrogen bonds or a polymer having from 0.01 to 2.0 wt% SiH. The examiner notes that the rejection set forth with respect to Ona et al is references an alkenyl-terminated polysiloxane and does not reference a vinyl-subsituted MQ resin.  It was the whole of claim 10/9/8/7/6 as originally presented that was found allowable.   Thus, claim 6 as amended was not one of the allowed claims found in PCT/US2019/016454.  The proposed new claim 11 dependent upon claim 6 does not sufficiently correspond to an allowable claim set forth in PCT/US2019/016454.


Finally, applicants also failed to submitt a statement certifying that their amended and newly added claims sufficiently correspond to allowable claims in PCT/US2019/016454.  
 
 See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/16/2021